FILED
                            NOT FOR PUBLICATION                             MAR 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        Nos. 10-10300
                                                      10-10301
               Plaintiff - Appellee,
                                                 D.C. Nos. 4:09-cr-00128-FRZ
  v.                                                       4:07-cr-00775-FRZ

MARIO AGUIRRE-CONTRERAS,
                                                 MEMORANDUM *
               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Frank R. Zapata, District Judge, Presiding

                              Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       In these consolidated appeals, Mario Aguirre-Contreras appeals from the 60-

month sentence imposed following his guilty-plea conviction for illegal reentry

after deportation, in violation of 8 U.S.C. § 1326. He also appeals the revocation




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of his supervised release and the sentence imposed upon revocation. We have

jurisdiction under 28 U.S.C. § 1291. We affirm the revocation of Aguirre-

Contreras’s supervised release, but vacate the sentences imposed upon revocation

and upon his conviction for illegal reentry and remand for resentencing.

      Aguirre-Contreras contends that the district court erred in applying a 16-

level enhancement to his sentence under U.S.S.G. § 2L1.2(b), based on his prior

attempted burglary conviction under Arizona Revised Statutes § 13-1507.

Contrary to the government’s contention, this argument has not been waived. See

United States v. Perez, 116 F.3d 840, 845 (9th Cir. 1997) (en banc).

      As we have previously held, Arizona burglary does not categorically match

the generic federal definition. See United States v. Bonat, 106 F.3d 1472, 1475-76

(9th Cir. 1997). Therefore, whether Aguirre-Contreras’s prior conviction qualifies

as a crime of violence depends upon application of the modified categorical

approach described in Taylor v. United States, 495 U.S. 575, 602 (1990). The

district court’s failure to conduct this analysis was plain error. See United States v.

Pimentel-Flores, 339 F.3d 959, 968 (9th Cir. 2003). Accordingly, we vacate the

sentence imposed on Aguirre-Contreras following his illegal reentry conviction

and remand for resentencing on an open record.




                                           2                           10-10300 & 10-10301
      Pursuant to Anders v. California, 386 U.S. 738 (1967), Aguirre-Contreras’s

counsel’s brief states that there are no arguable grounds for relief on direct appeal

with respect to the revocation of Aguirre-Contreras’s supervised release or the

sentence imposed upon revocation. Based on our independent review of the record

pursuant to Penson v. Ohio, 488 U.S. 75, 80-81 (1988), we agree. We therefore

affirm the revocation of Aguirre-Contreras’s supervised release. However, in light

of our disposition above, we vacate the sentence imposed upon revocation and

remand for resentencing.

      AFFIRMED in part; VACATED and REMANDED in part.




                                           3                          10-10300 & 10-10301